DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	Claim 12 is allowable over the prior art of record, because the prior art of record does not disclose a backup fuel supply system in communication with the fuel gas source, the backup fuel supply system comprising: a compressor module adapted to compress a portion of the fuel gas into a backup fuel; and a backup fuel storage tank adapted to receive and store the backup fuel; an electrical power generation system comprising: a power generation module in communication with the fuel gas source and the backup fuel supply system, the power generation module adapted to:
receive a primary fuel gas stream comprising a portion of the fuel gas from the
fuel gas source; optionally receive a backup fuel gas stream comprising a portion of the backup fuel gas from the backup fuel supply system; and consume the received gas stream(s) to generate a high-voltage electrical output associated with a first voltage;
an electrical transformation module in electrical communication with the power
generation module, the electrical transformation module adapted to:
receive the high-voltage electrical output generated by the power generation
module; and transform the high-voltage electrical output into a low-voltage electrical output associated with a second voltage that is lower than the first voltage;
a distributed computing system powered by the electrical power generation system, the
distributed computing system comprising: a communications system adapted to provide a network; and a plurality of distributed computing units in communication with the network; and a power system in electrical communication with the electrical transformation module and the plurality of distributed computing units such that the power system receives the low-voltage electrical output and powers each of the plurality of distributed computing units; and a monitoring and control system in communication with the backup fuel supply system, the electrical power generation system, and the distributed computing system via the network, the monitoring and control system adapted to: monitor a pressure of the primary gas stream received by the power generation module; and upon determining that the pressure is below a predetermined value, cause the power generation module to receive the backup fuel gas stream.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836